EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this registration statement on Form S-1 of our report dated October31, 2007 (December 4, 2007 as to the first paragraph in Note 7 and December 31, 2007 as to the second paragraph in Note 7) relating to the financial statements of Trian Acquisition I Corp. (a corporation in the development stage) (which report expresses an unqualified opinion and includes an explanatory paragraph referring to Trian Acquisition I Corp.s ability to continue as a going concern) appearing in the prospectus, which is part of this registration statement. We also consent to the reference to us under the heading Experts in such prospectus. /s/ Deloitte & Touche LLPNew York, New YorkJanuary 15, 2008
